UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1541


ICILMA BURROUGHS,

                Plaintiff – Appellant,

          v.

SCOTTMADDEN, INCORPORATED,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:07-cv-00193-F)


Submitted:   March 29, 2010                 Decided:   April 19, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Newell Gray, GRAY NEWELL, Greensboro, North Carolina, for
Appellant.   Gregory W. Brown, BROWN LAW, LLP, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Icilma    Burroughs      appeals         the     district   court’s    order

granting    ScottMadden’s        motion       to    dismiss    Burroughs’     complaint

alleging claims of employment discrimination and retaliation in

violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C.         §§    2000e    –       2000e-17    (2006)    and   42   U.S.C.

§ 1981     (2006)    and     negligent        and     intentional       infliction    of

emotional distress.             We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by   the   district   court.        Burroughs         v.     ScottMadden,     Inc.,   No.

5:07-cv-00193-F (E.D.N.C. Apr. 9, 2009).                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                              2